

116 HR 3949 IH: Safe Drinking Water in Playgrounds and Parks Act
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3949IN THE HOUSE OF REPRESENTATIVESJuly 24, 2019Ms. Meng introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to provide for drinking water fountain replacement in
			 playgrounds and parks, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Drinking Water in Playgrounds and Parks Act. 2.Drinking water fountain replacement for playgrounds and parks (a)Playgrounds and parks owned by schoolsSection 1465(b) of the Safe Drinking Water Act (42 U.S.C. 300j–25(b)) is amended—
 (1)in paragraph (1), by inserting , including in playgrounds and parks owned or administered by schools after schools; and (2)in paragraph (2), by inserting including in playgrounds and parks owned or administered by such schools, after such funds,.
				(b)Public playgrounds or parks
 (1)Grant programPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:
					
						1466.Drinking water fountain replacement in public playgrounds and parks
 (a)EstablishmentNot later than 1 year after the date of enactment of this section, the Administrator shall establish a grant program to provide assistance to States and municipalities for the replacement, in playgrounds or parks owned by States or municipalities, of drinking water fountains manufactured prior to 1988.
 (b)Use of FundsFunds awarded under the grant program— (1)shall be used to pay the costs of replacement of drinking water fountains in playgrounds or parks owned by a State or municipality receiving such funds; and
 (2)may be used to pay the costs of monitoring and reporting of lead levels in the drinking water of playgrounds or parks owned by a State or municipality receiving such funds, as determined appropriate by the Administrator.
 (c)PriorityIn awarding funds under the grant program, the Administrator shall give priority to projects and activities that benefit an underserved community or a disadvantaged community.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2020 through 2025..
 (2)DefinitionsSection 1461 of the Safe Drinking Water Act (42 U.S.C. 300j–21) is amended by adding at the end the following:
					
 (8)Disadvantaged communityThe term disadvantaged community has the meaning given such term in section 1452(d)(3). (9)Playground or parkThe term playground or park means an indoor or outdoor park, building, site, or other facility, including any parking lot appurtenant thereto, that is intended for recreation purposes.
 (10)Underserved communityThe term underserved community has the meaning given such term in section 1459A. . 